Title: To Thomas Jefferson from Madame de Doradour, 5 July [1786?]
From: Doradour, Comtesse de
To: Jefferson, Thomas



ce 5 juillet [1786?]

Vous devés être bien etonné, Monsieur, d’avoir été sy longtems sans avoir de mes nouvelles, mais il y a douzes jours que la fievre ne me quite pas; elle est un peu moins forte depuis deux. Je suis d’une foiblesse ettonante, je prend des bains, cela ne fortifie pas. Je n’ai pas pus me rendre encore ches moi; je suis malade ches une de mes parentes. J’espere cepandant être en etat d’aller m’etablir dans mon chateau à la fin de cette semaine. Vous aurrés, Monsieur, la bonté d’y adresser votre premire lettre (par issoir en auvergnne, au chateau de sarlant). J’ai reçu celle que vous m’avés fait l’honneur de m’ecrire. Je ne peut pas vous en adresser une pour mon mari ainsi que vous avés bien voullue le permettre, etant trop foible pour ecrire longtems. Milles empressés compliments à Melle. votre fille, que je vous suplie, Monsieur, d’embrasser de ma part, et de daignner agreer l’assurance de l’attachement avec lequel j’ai l’honneur d’être, Monsieur, Votre tres humble et tres obeissante servante,

Dubourg Doradour


Permettes que tout vos Messieurs trouvent ici mes tres humble compliments.

